EXHIBIT 99 For additional information, contact: T. Heath Fountain Senior Vice President and Chief Financial Officer (229) 878-2055 HERITAGE FINANCIAL GROUP, INC. REPORTS FOURTH QUARTER NET INCOME OF $922,000 OR $0.11 PER DILUTED SHARE ALBANY, Ga. (February 7, 2011) – Heritage Financial Group, Inc. (NASDAQ: HBOS), the holding company for HeritageBank of the South, today announced improved financial results for the fourth quarter and year ended December 31, 2010. The Company's net income for the fourth quarter totaled $922,000 or $0.11 per diluted share compared with the prior year's fourth quarter net loss of $1.7 million or $0.21 per diluted share.For the year ended December 31, 2010, the Company's net income increased to $1.4 million or $0.17 per diluted share compared with a net loss of $1.7 million or $0.20 per diluted share in the year-earlier period. Several special items were included in the Company's results for the fourth quarter and year ended December 31, 2010 and 2009, which obscured the Company's underlying performance.In the fourth quarter of 2010, the Company recorded a $2.7 million bargain purchase gain based on the fair market valuation report on its December 2009 acquisition of The Tattnall Bank, which was completed by an independent third party valuation firm.In addition, the Company received approximately $0.9 million of life insurance proceeds on a former key employee.Results for 2010 also included a $1.0 million pre-tax charge taken in the third quarter to write-off an intangible asset related to the elimination of restrictions on interstate banking in the Dodd-Frank Wall Street Reform and Consumer Protection Act.Additionally, in the fourth quarter of 2009 the Company recorded an impairment loss of $0.5 million on premise held for sale.Excluding these special items, the net loss for the fourth quarter of 2010 was $1.6 million or $0.19 per diluted share compared with a net loss for 2009 of $2.0 million or $0.24 per diluted share for the year-earlier quarter, and the net loss for 2010 was $434,000 or $0.06 per diluted share compared with a net loss for 2009 of $2.0 million or $0.23 per diluted share (see reconciliation of net income and net income per diluted share to these non-GAAP amounts later in this release). Other financial highlights of the fourth quarter included significant growth in total loans and deposits as the Company continued to capitalize on its entry into new markets with the acquisition of eight branch locations since December 2009 in South Georgia and North Central Florida as well as with the Company's de novo entry into the Valdosta, Georgia, market.This expansion has provided the Company with opportunities for follow-on organic growth in these new markets, particularly Statesboro and Valdosta, enabling the Company to increase its loan portfolio to $419.0 million at December 31, 2010, up 25% from $334.1 million at December 31, 2009.Likewise, the Company has enjoyed significant deposit growth during the past year, with deposits increasing 25% to $534.2 million at December 31, 2010, from $426.6 million at December 31, 2009.Also, in the fourth quarter of 2010, the Company completed its conversion to a fully public stock holding company with a successful second-step offering, which increased total stockholders' equity to $119.3 million at December 31, 2010, versus $60.8 million at the end of 2009. -MORE- HBOS Reports Fourth Quarter 2010 Results Page 2 February 7, 2011 Commenting on the results, Leonard Dorminey, President and Chief Executive Officer of Heritage Financial Group, said, "The past year has been a remarkable period of growth for our company, one marked by accelerated and successful expansion into many attractive and strategically important growth markets.In little more than a year, we have significantly expanded our footprint, more than doubled our banking locations, and have firmly positioned HeritageBank of the South to serve a growing customer base.More importantly, because of our solid reputation, we have been able to attract talented and experienced bankers with strong local ties to these new markets to lead our expansion efforts.At the same time, we have continued to expand the services we offer, most notably with the recent opening of new mortgage production offices in Valdosta and McDonough, Georgia, and a retail brokerage operation in Statesboro, Georgia, further enhancing our capabilities as a full-service financial services provider. "Of course, the Company's solid capital base has positioned us favorably to take advantage of these opportunities," Dorminey continued."Our firm capital position during the past year also enabled us to maintain and increase our cash dividends to stockholders at a time when many financial institutions in capital preservation mode were reducing or eliminating dividends.Now, strengthened further by the completion of our second-step offering, we remain watchful for emerging growth opportunities created by a shifting banking landscape, and we look forward to building our presence across our markets with unmatched service, extraordinary bankers, and uncommon financial strength." In November 2010, the Company completed the conversion of Heritage MHC to full stock form and through the related offering Heritage Financial Group, Inc. became the successor company to Heritage Financial Group and the parent holding company for HeritageBank of the South.In the conversion and offering, the Company sold 6,591,756 shares of common stock at $10.00 per share, including 327,677 shares purchased by the Bank's Employee Stock Ownership Plan, for gross proceeds of approximately $65.9million.Already significantly above the level required to be considered "well-capitalized" under regulatory standards, the Company's capital at the end of the fourth quarter was strengthened further by the capital raise.The Company's total risk-based capital ratio at December 31, 2010, was 26.4%, significantly exceeding the required minimum of 10% to be considered a well-capitalized institution.The ratio of tangible common equity to total tangible assets was 15.5% as of December 31, 2010 (see reconciliation of GAAP and non-GAAP capital measures later in this release). In consideration of its expanded stockholder base and to better align the payment of cash dividends with the Board of Directors' quarterly performance review, the Company will adopt a new schedule for quarterly dividend payments in 2011.Accordingly, the Company expects to declare its next cash dividend in February 2011 and quarterly thereafter, subject to regulatory approval and the Board's customary review of operations, investment opportunities and other pertinent considerations. Net interest income for the fourth quarter increased 52% to $6.0 million from $3.9 million in the year-earlier quarter, primarily reflecting a higher level of interest-earning assets as reduced funding costs offset lower loan yields.The Company's net interest margin increased 16 basis points to 3.88% in the fourth quarter of 2010 from 3.72% in the year-earlier period and increased 31 basis points on a linked-quarter basis from 3.57% in the third quarter of 2010.Net interest income for 2010 increased 38% to $20.2 million from $14.6 million for the year-earlier period, again primarily reflecting a higher level of interest-earning assets.The Company's net interest margin was 3.66% for 2010, an increase of 17 basis points from 3.49% in the comparable period last year. -MORE- HBOS Reports Fourth Quarter 2010 Results Page 3 February 7, 2011 Total nonperforming loans and nonperforming assets were $9.9 million and $13.8 million, respectively, at December 31, 2010, down from $12.2 million and $15.0 million, respectively, at September 30, 2010, but up from $8.5 million and $10.3 million, respectively, at December 31, 2009.Nonperforming loans to total loans declined during the fourth quarter versus the third quarter of 2010, falling to 2.37% as of December 31, 2010, versus 2.95% as of September 30, 2010, and 2.53% at December 31, 2009.The decline in the levels of nonperforming loans and assets at December 31, 2010, primarily reflected migration of loans to foreclosure status and increased charge-off activity as the Company continued to aggressively confront credit quality issues in its loan portfolio.Net charge-offs to average outstanding loans in the total portfolio, on an annualized basis, were 1.75% for the fourth quarter of 2010 versus 0.45% for the third quarter of 2010 and 7.42% in the year-earlier period, with the latter reflecting additional provisioning and write-off related to a single nonperforming loan on raw land in Atlanta, Georgia. The Company continues to reduce its exposure to acquisition, construction and development loans, which were 6% of its core portfolio at December 31, 2010, from 9% at the end of the fourth quarter of 2009.Management believes that nonperforming assets and net charge-offs will likely remain at elevated levels, at least in the near term, because of the continued weakness in the economy. On a linked-quarter basis, the Company increased its provision for loan losses to $3.4 million for the fourth quarter of 2010 from $1.0 million in the third quarter of 2010, reflecting increased charge-offs during the fourth quarter of 2010 as well as general growth of the loan portfolio.The fourth quarter provision was down from $3.7 million in the year-earlier quarter, the majority of which resulted of an additional $2.0 million loan loss provision related to the disposition of a single nonperforming loan.For 2010, the provision for loan losses was $5.5 million versus $7.5 million for 2009.At December 31, 2010, the allowance for loan losses represented 1.93% of total loans outstanding versus 1.58% of total loans outstanding at September 30, 2010, and 1.81% of total loans outstanding at December 31, 2009. Noninterest income for the fourth quarter of 2010, excluding the aforementioned bargain purchase gain and the receipt of life insurance proceeds, increased 40% to $2.6 million from $1.9 million in the prior-year quarter.This increase reflected higher service charges, fees and commissions, brokerage fees and mortgage origination fees associated with both organic growth and the acquisition of eight branch offices since December 2009.Noninterest income for 2010, excluding special items, increased 14% to $8.8 million from $7.8 million in the year-earlier period, as higher service charges, fees and commissions, brokerage fees and mortgage origination fees were offset partially by lower gains on the sale of securities in 2010. Noninterest expense for the fourth quarter of 2010, excluding special items, increased 69% to $7.5 million from $4.5 million in the fourth quarter of 2009 and primarily reflected the addition of personnel and occupancy expenses associated with eight acquired branch offices since December 2009, as well as those related to the opening of a de novo branch in Valdosta.Noninterest expense for 2010, excluding special items, rose 41% to $25.0 million compared with $17.8 million for the year-earlier period.The Company's efficiency ratio was 61.85% and 79.79%, respectively, for the fourth quarter and year ended December 31, 2010, versus 85.93% and 81.59%, respectively, for the year-earlier periods. -MORE- HBOS Reports Fourth Quarter 2010 Results Page4 February 7, 2011 Heritage Financial Group, Inc. is the holding company for HeritageBank of the South, a community-oriented bank serving primarily South Georgia and North Central Florida through 16 full-service branch locations and two mortgage production offices.As of December 31, 2010, the Company reported total assets of approximately $755.4 million and total stockholders' equity of approximately $119.4 million.For more information about the Company, visit HeritageBank of the South on the Web at www.eheritagebank.com and see Investor Relations under About Us. Except for historical information contained herein, the matters included in this news release and other information in the Company's filings with the Securities and Exchange Commission may contain certain "forward-looking statements," within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Reform Act of 1995 and include this statement for purposes of these safe harbor provisions.Further information concerning the Company and its business, including additional factors that could materially affect our financial results, is included in our other filings with the SEC. -MORE- HBOS Reports Fourth Quarter 2010 Results Page5 February 7, 2011 HERITAGE FINANCIAL GROUP Unaudited Reconciliation of Net Income to Adjusted Net Income (In thousands, except per share amounts) Fourth Quarter Ended December 31, Year Ended December 31, Total noninterest income $ Bargain purchase gain ) ) Life insurance proceeds ) ) Adjusted noninterest income $ Total noninterest expense $ Impairment of intangible asset (Florida bank charter) ) Impairment loss on premise held for sale ) ) Adjusted noninterest expense $ Net income (loss) as reported $ $ ) $ $ ) Bargain purchase gain, net of tax ) ) Life insurance proceeds, net of tax ) ) Impairment of intangible asset, net of tax Impairment loss on premise held for sale, net of tax ) ) Adjusted loss $ ) $ ) $ ) $ ) Diluted earnings (loss) per share $ $ ) $ $ ) Bargain purchase gain, net of tax ) ) Life insurance proceeds, net of tax ) ) Impairment of intangible asset, net of tax Impairment loss on premise held for sale, net of tax ) ) Adjusted loss per diluted share $ ) $ ) $ ) $ ) Net Income and Diluted Earnings Per Share are presented in accordance with Generally Accepted Accounting Principles (GAAP).Adjusted Noninterest Income, Adjusted Noninterest Expense, Adjusted Net Income and Adjusted Diluted Earnings Per Share are non-GAAP financial measures.The Company believes that these non-GAAP measures aid in understanding and comparing current-year and prior-year results, both of which include unusual items of different natures.These non-GAAP measures should be viewed in addition to, and not as a substitute for, the Company's reported results. -MORE- HBOS Reports Fourth Quarter 2010 Results Page6 February 7, 2011 Reconciliation of Stockholders' Equity and Total Assets to Tangible Common Equity and Tangible Assets, Including Calculation of Tangible Common Equity Ratio (Unaudited) (Dollars in thousands) Dec. 31, Sept. 30, Dec. 31, Total stockholders' equity $ $ $ Less intangible assets Tangible common equity $ $ $ Total assets $ $ $ Less intangible assets Tangible assets $ $ $ Total stockholders' equity to total assets % % % Tangible common equity to tangible assets % % % Total Stockholders' Equity and Total Assets are presented in accordance with Generally Accepted Accounting Principles (GAAP).Tangible Common Equity and Tangible Assets are non-GAAP financial measures.The Company provides these balances and resulting Tangible Common Equity Ratio, in addition to those defined by banking regulators, because of its widespread use by investors as a means to evaluate capital adequacy. -MORE- HBOS Reports Fourth Quarter 2010 Results Page7 February 7, 2011 Unaudited Financial Highlights (In thousands, except per share amounts) Fourth Quarter Ended December 31, Year Ended December 31, Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes ) ) Income tax (benefit) expense ) ) ) Net income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares outstanding: Basic Diluted Dividends declared per share $ Dec. 31, Sept. 30, Dec. 31, Total assets $ $ $ Cash and cash equivalents Interest-bearing deposits in banks Securities available for sale Loans Allowance for loan losses Total deposits Federal Home Loan Bank advances Stockholders' equity Prior-period share and per share data have been adjusted throughout this press release to reflect the 0.8377:1 conversion ratio used in conjunction with the completion of the Company's second-step offering on November 30, 2010. -MORE- Heritage Financial Group, Inc. Page 1 of 7 Fourth Quarter 2010 Earnings Release Supplement (Dollars in thousands) Fourth Quarter Ended Year Ended December 31, December 31, Income Statement Data Interest income Loans $ Securities - taxable Securities - nontaxable Federal funds sold 7 14 45 54 Interest bearing deposits in banks 15 13 14 Total interest income Interest expense Deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Other service charges, fees & commissions Brokerage fees Mortgage origination fees 69 Bank owned life insurance Life insurance proceeds - - Gain (loss) on sale of securities 63 73 Bargain purchase gain - - Other 32 12 88 46 Total non-interest income Non-interest expense Salaries and employee benefits Equipment Occupancy Advertising & marketing 94 Legal & accounting Consulting & other professional fees 75 Director fees & retirement 93 Telecommunications 70 Supplies 99 46 Data processing fees (Gain) loss on sale and write-downs of other real estate owned 38 ) Foreclosed asset expenses 85 FDIC insurance and other regulatory fees Impairment loss of premise held for sale - - Impairment loss on intangible assets - - - Other operating Total non-interest expense Income before taxes ) ) Applicable income tax (benefit) Net income (loss) $ $ ) $ $ ) Weighted average shares - basic Weighted average shares - diluted Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share ) ) Cash dividend declared per share Heritage Financial Group, Inc. Page2 of 7 Fourth Quarter 2010 Earnings Release Supplement (Dollars in thousands) Year Ended December 31, Balance Sheet Data (at period end) Total loans $ $ Allowance for loan losses Intangible assets Total assets Non-interest bearing deposits Interest bearing deposits Federal home loan bank advances Federal funds purchased and securities - sold under agreement to repurchase Stockholders' equity - Total shares outstanding Less treasury shares - Net shares outstanding Shares held by Heritage, MHC - Unearned ESOP shares Book value per share $ $ Tangible book value per share (non-GAAP) Market value per share Fourth Quarter Ended Year Ended December 31, December 31, Average Balance Sheet Data Average interest bearing deposits in banks $ Average federal funds sold Average investment securities Average loans Average mortgage loans held for sale - - Average earning assets Average assets Average noninterest bearing deposits Average interest bearing deposits Average total deposits Average federal funds purchased and securities sold under agreement to repurchase Average Federal Home Loan Bank advances Average interest bearing liabilities Average stockholders' equity Performance Ratios Annualized return on average assets % -1.40
